Name: Commission Regulation (EEC) No 633/83 of 17 March 1983 amending Regulation (EEC) No 336/83 increasing to 225 000 tonnes the quantity of bread-making wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 83 Official Journal of the European Communities No L 73/27 COMMISSION REGULATION (EEC) No 633/83 of 17 March 1983 amending Regulation (EEC) No 336/83 increasing to 225 000 tonnes the quantity of bread-making wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 336/83 (4), as last amended by Regulation (EEC) No 558/83 (s), opened a standing invitation to tender for the export of 105 000 tonnes of bread-making wheat held by the Greek intervention agency ; whereas, in a communica ­ tion of 11 March 1983 , Greece informed the Commis ­ sion of the intention of its intervention agency to increase by 1 20 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the Greek intervention agency for which a standing invitation to tender for export has been opened should be increased to 225 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 336/83 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 336/83 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 225 000 tonnes of bread ­ making wheat to be exported to all third countries with the exception of countries in Zone IV within the meaning of Regulation (EEC) No 1124/77. 2 . The regions in which the 225 000 tonnes of bread-making wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 336/83 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1983. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 39, 11 . 2 . 1983 , p. 10 . (*) OJ No L 65, 11 . 3 . 1983 , p. 13 . No L 73/28 Official Journal of the European Communities 19 . 3 . 83 ANNEX (tonnes) Place of storage Quantity Volos Karditsa Avion Peiraias Rodopi Xanthi Drama Alexandroupoli Didymotiho Orestiada Soufli Serres Verdia Thessaloniki Kilkis Kozani Grevena Eordaia Kastoria Kozani Fiorina Lamia Evoia Aylona 25 000 20 000 | 30 000 25 000 10 000 16 000 10 000 10 000 15 000 5 000 5 000 5 000 4 000 1 000 5 000 11 000 3 000 5 000 5 000 3 000 1 000 1 000 10 000